INDEPENDENT DIRECTOR AGREEMENT




This INDEPENDENT DIRECTOR AGREEMENT is dated ___________ (the “Agreement”) by
and between VOLITIONRX LIMITED, a Delaware corporation (the “Company”), and
___________, an individual resident in ___________ (the “Director”).




WHEREAS, the Board of Directors of the Company (the “Board”) previously
appointed the Director as a member of the Board effective as of ___________; and




WHEREAS, the Director accepted such appointment and is willing to continue to
serve on the Board on the terms set forth herein and in accordance with the
provisions of this Agreement.




NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:




1.

Position.  Subject to the terms and provisions of this Agreement, the Director
hereby agrees to continue to serve as a member of the Board, provided, however,
that the Director’s continued service on the Board shall be subject to any
necessary approval by the Company’s stockholders as required by applicable law
and the Company’s governing documents.




2.

Duties. 




a)

 During the Directorship Term (as defined herein), the Director shall make
reasonable business efforts to attend all Board meetings in person or via
conference call, Board and management conference calls as appropriate, serve on
appropriate committees as reasonably requested and agreed upon by the Board,
make himself or herself available to the Company at mutually convenient times
and places, attend external meetings and presentations when agreed on in
advance, as appropriate and convenient, and perform such duties, services and
responsibilities, and have the authority commensurate to such position.




b)

The Director will use his or her best efforts to promote the interests of the
Company and comply with his or her fiduciary duty obligations as imposed by
Delaware law. The Company recognizes that the Director (i) is or may become a
full-time executive employee of another entity and that his or her
responsibilities to such entity must have priority and (ii) sits or may sit on
the board of directors of other entities, subject to any limitations set forth
by the Sarbanes-Oxley Act of 2002 and limitations provided by any exchange or
quotation service on which the Company’s common stock is listed or
traded.  Notwithstanding the same, the Director will provide the Company with
prior written notice of any future commitments to such entities and use
reasonable business efforts to coordinate his or her respective commitments so
as to fulfill his obligations to the Company and, in any event, will fulfill his
or her legal obligations as a Director. Other than as set forth above, the
Director will not, without the prior notification to the Board, engage in any
other business activity which could materially interfere or conflict with the
performance of his or her duties, services and responsibilities hereunder or
which is in violation of the reasonable policies established from time to time
by the Company, provided that the foregoing shall in no way limit his or her
activities on behalf of (i) any current employer and its affiliates or (ii) the
board of directors of any entities on which he or she currently sits.  At such
time as the Board receives such notification, subject to compliance with
applicable law, the Board may require the resignation of the Director if it
determines that such business activity does in fact materially interfere with
the performance of the Director’s duties, services and responsibilities
hereunder.




c)

The Director will at all times act as a fiduciary in the service and best
interests of the Company.  In addition, the Director agrees to (i) provide all
information regarding himself or herself as the Company requires to satisfy its
disclosure obligations under applicable securities laws; (ii) timely file with
the Securities and Exchange Commission all reports and schedules required of the
Director in his or her personal capacity by virtue of his or her relationship
with the Company (e.g. Forms 3, 4 and 5 as contemplated by Section 16(a) of the
Securities Exchange Act of 1934).





1




--------------------------------------------------------------------------------




3.

Compensation.




a)

Fees.  Subject to adjustment from time to time at the discretion of the Board or
a committee designated by the Board, effective for periods after March 1, 2015,
the Director shall receive ___________ per quarter. The Fees payable to the
Director are inclusive of any duties performed by the individual as a director
for any associated companies of the Company. The Fees shall be paid directly
into your nominated bank account at the end of each calendar quarter.




b)

Committee Fees.  Subject to adjustment from time to time at the discretion of
the Board or a committee designated by the Board, the Director shall receive
US$500 per half day/ US$1,000 per full day for any services performed as a
member of a committee of the Company.  




c)

Stock.  The Director shall be entitled to receive equity compensation as
determined by the Board or a designated committee in its absolute discretion and
upon the terms and conditions set forth in the award agreement and, if
applicable, the governing plan. Notwithstanding the foregoing, if the Director
ceases to be a member of Board at any time during the vesting period for any
reason (such as resignation, withdrawal, death, disability or any other reason),
then any unvested shares shall be irrefutably forfeited.  Furthermore, the
Director agrees that all shares of the Company’s stock held by the Director
shall be subject to any “lock up” agreement required to be signed by the
Company’s officers in connection with any financing.




d)

Independent Contractor.  The Director’s status during the Directorship Term
shall be that of an independent contractor and not, for any purpose, that of an
employee or agent with authority to bind the Company in any respect. All
payments and other consideration made or provided to the Director under this
Section 3 shall be made or provided without withholding or deduction of any
kind, and the Director shall assume sole responsibility for discharging all tax
or other obligations associated therewith.




e)

Expense Reimbursements.  During the Directorship Term, the Company shall
reimburse the Director for all reasonable out-of-pocket expenses incurred by the
Director in attending any in-person meetings, provided that the Director
complies with the generally applicable policies, practices and procedures of the
Company for submission of expense reports, receipts or similar documentation of
such expenses.




4.

Directorship Term.  The “Directorship Term,” as used in this Agreement, shall
mean the period from the commencement of your appointment as a Director of the
Company and terminating on the earliest of the following to occur (subject to
compliance with applicable laws): (a) the death of the Director; (b) the
termination of the Director from his membership on the Board by the mutual
agreement of the Company and the Director; (c) the removal of the Director from
the Board by the vote of the stockholders of the Company in accordance with
applicable law and the terms of the Company’s governing documents, (d) the
failure of the stockholders to re-elect the Director; (e) the resignation by the
Director from the Board; or (f) upon the Director becoming prohibited by law
from acting as director.  




5.

Director’s Representation and Acknowledgment.  The Director represents to the
Company that his execution and performance of this Agreement shall not be in
violation of any agreement or obligation (whether or not written) that he or she
may have with or to any person or entity, including without limitation, any
prior or current employer. The Director hereby acknowledges and agrees that this
Agreement (and any other agreement or obligation referred to herein) shall be an
obligation solely of the Company, and the Director shall have no recourse
whatsoever against any employee or stockholder of the Company or any of their
respective affiliates with regard to this Agreement.





2




--------------------------------------------------------------------------------




6.

Director Covenants.




a)

Unauthorized Disclosure.  The Director agrees and understands that in the
Director’s position with the Company, the Director  will have has been and will
be exposed to and receive information relating to the confidential affairs of
the Company, including, but not limited to, technical information, business and
marketing plans, strategies, customer information, other information concerning
the Company’s products, promotions, development, financing, expansion plans,
business policies and practices, and other forms of information considered by
the Company to be confidential and in the nature of trade secrets. The Director
agrees that during the Directorship Term and thereafter, the Director will keep
such information confidential and will not disclose such information, either
directly or indirectly, to any third person or entity without the prior written
consent of the Company, or use such information for his or her own benefit or
for the benefit of any third person; provided, however, that the Director may,
after giving prior notice to the Company to the extent practicable under the
circumstances, disclose such information to the extent required by applicable
laws or governmental regulations or judicial or regulatory process. Upon
termination of the Directorship Term, the Director will promptly return to the
Company and/or destroy at the Company’s direction all property, notes,
memoranda, writings, lists, files, reports, customer lists, correspondence,
technical data, other product or document, and any summary or compilation of the
foregoing, in whatever form, including, without limitation, in electronic form,
which has been produced by, received by or otherwise submitted to the Director
in the course or otherwise as a result of the Director’s position with the
Company during or prior to the Directorship Term.




b)

Non-Compete.  It is accepted and acknowledged that the Director may have
business interests other than those of the Company and has declared any
conflicts that are apparent at present.  In the event that the Director becomes
aware of any potential conflicts of interest, these will be disclosed to the
chairman and CEO as soon as apparent.




c)

Insider Trading Guidelines.  Director agrees to execute and comply at all times
with the Company’s Insider Trading Guidelines as well as any other policies
adopted by the Company that are applicable to directors.




d)

Remedies.  The Director agrees that any breach of the terms of this Section 6
would result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law; the Director therefore also agrees
that in the event of said breach or any threat of breach, the Company shall be
entitled to an immediate injunction and restraining order to prevent such breach
and/or threatened breach and/or continued breach by the Director and/or any and
all entities acting for and/or with the Director, without having to prove
damages or paying a bond, in addition to any other remedies to which the Company
may be entitled at law or in equity. The terms of this paragraph shall not
prevent the Company from pursuing any other available remedies for any breach or
threatened breach hereof, including, but not limited to, the recovery of damages
from the Director.




e)

Survival.  The provisions of this Section 6 shall survive any termination of the
Directorship Term, and the existence of any claim or cause of action by the
Director against the Company, whether predicated on this Agreement or otherwise,
shall not constitute a defense to the enforcement by the Company of the
covenants and agreements of this Section 6.




7.

Indemnification.  The Company agrees to indemnify the Director for his or her
activities as a member of the Board to the fullest extent permitted under
applicable law and its governing documents. The Director agrees to enter into
the Company’s standard indemnification agreement.




8.

Directors and Officers Insurance.  The Company currently maintains an insurance
policy under which the directors and officers of the Company are insured,
subject to the limits of the policy, against certain losses arising from claims
made against such directors and officers by reason of any acts or omissions
covered under the policy in their respective capacities as directors or officers
of the Company, including certain liabilities under securities laws.  The
Company agrees to use commercially reasonable efforts to keep such insurance
policy or a reasonable equivalent policy in full force and effect.




9.

Non-Waiver of Rights.  The failure to enforce at any time the provisions of this
Agreement or to require at any time performance by the other party hereto of any
of the provisions hereof shall in no way be construed to be a waiver of such
provisions or to affect either the validity of this Agreement or any part
hereof, or the right of either party hereto to enforce each and every provision
in accordance with its terms. No waiver by either party hereto of any breach by
the other party hereto of any provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions at
that time or at any prior or subsequent time.





3




--------------------------------------------------------------------------------




10.

Notices.  Every notice relating to this Agreement shall be in writing and shall
be given by personal delivery or by registered or certified mail, postage
prepaid, return receipt requested; to:




If to the Company:




VolitionRx Limited

1 Scotts Road

#24-05 Shaw Centre

Singapore, 228208




Email: notice@volitionrx.com




If to the Director:




Email: ___________




Either of the parties hereto may change their address for purposes of notice
hereunder by giving notice in writing to such other party pursuant to this
Section 10.




11.

Binding Effect/Assignment.  This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors, personal
representatives, estates, successors (including, without limitation, by way of
merger) and assigns. Notwithstanding the provisions of the immediately preceding
sentence, the Director shall not assign all or any portion of this Agreement
without the prior written consent of the Company.




12.

Entire Agreement.  This Agreement (together with the other agreements referred
to herein) sets forth the entire understanding of the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements,
written or oral, between them as to such subject matter.




13.

Severability.  If any provision of this Agreement, or any application thereof to
any circumstances, is invalid, in whole or in part, such provision or
application shall to that extent be severable and shall not affect other
provisions or applications of this Agreement.




14.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without reference to the principles of
conflict of laws. The Delaware courts have non-exclusive jurisdiction to settle
any dispute and the parties submit to the non-exclusive jurisdiction of the
Delaware courts; provided, however, that neither party shall commence any such
action or proceeding unless prior thereto the parties have in good faith
attempted to resolve the claim, dispute or cause of action which is the subject
of such action or proceeding through mediation by an independent third party.




15.

Legal Fees.  The parties hereto agree that the non-prevailing party in any
dispute, claim, action or proceeding between the parties hereto arising out of
or relating to the terms and conditions of this Agreement or any provision
thereof (a “Dispute”), shall reimburse the prevailing party for reasonable
attorney’s fees and expenses incurred by the prevailing party in connection with
such Dispute; provided, however, that the Director shall only be required to
reimburse the Company for its fees and expenses incurred in connection with a
Dispute if the Director’s position in such Dispute was found by the court,
arbitrator or other person or entity presiding over such Dispute to be frivolous
or advanced not in good faith.




16.

Modifications.  Neither this Agreement nor any provision hereof may be modified,
altered, amended or waived except by an instrument in writing duly signed by the
party to be charged.




17.

Tense and Headings.  Whenever any words used herein are in the singular form,
they shall be construed as though they were also used in the plural form in all
cases where they would so apply. The headings contained herein are solely for
the purposes of reference, are not part of this Agreement and shall not in any
way affect the meaning or interpretation of this Agreement.




18.

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.








4




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Director Agreement to be
executed by authority of its Board of Directors, and the Director has hereunto
set his hand, on the day and year first above written




VOLITIONRX LIMITED




/s/ Cameron Reynolds     

Cameron Reynolds

Chief Executive Officer and Director




DIRECTOR





5


